UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments Real Estate Securities Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (89.1%) Value Shares Common Stock (89.1%) Value Diversified REITS (6.3% ) Residential REITS (15.0% ) 12,700 Colonial Properties Trust * $237,363 16,850 American Campus Communities, Inc.  $570,878 32,527 Liberty Property Trust 1,224,642 27,786 Apartment Investment & Management 4,500 PS Business Parks, Inc. 259,200 Company * 973,066 58,663 Vornado Realty Trust 5,335,400 36,500 Avalonbay Communities, Inc. * 3,592,330 9,400 Washington Real Estate Investment 23,500 BRE Properties, Inc. * 1,151,500 Trust * 344,322 26,000 Camden Property Trust * 1,192,360 Total Diversified REITS 7,000 Equity Lifestyle Properties, Inc. 371,210 101,000 Equity Residential REIT 4,485,410 Financials (2.3% ) 17,500 Essex Property Trust, Inc. * 2,070,775 27,340 iShares Cohen & Steers Realty Majors 16,000 Home Properties, Inc. * 927,200 Index Fund 2,096,431 15,988 Mid-America Apartment 15,164 SPDR DJ Wilshire International Real Communities, Inc. * 785,650 Estate ETF * 578,507 12,000 Post Properties, Inc. 335,640 Total Financials 38,800 UDR, Inc. 1,014,620 Total Residential REITS Foreign (1.0% ) 71,000 Brookfield Properties Corporation  1,124,640 Retail REITS (24.5% ) Total Foreign 11,595 Acadia Realty Trust 293,122 21,099 CBL & Associates Properties, Inc. 423,668 Hotels, Resorts & Cruise Lines (0.6% ) 42,700 Developers Diversified Realty 24,380 Starwood Hotels & Resorts Corporation 1,353,163 Worldwide, Inc. 686,053 10,000 Equity One, Inc. * 204,900 Total Hotels, Resorts & Cruise Lines 32,000 Federal Realty Investment Trust * 2,739,200 89,427 General Growth Properties, Inc. * 1,350,348 Industrial REITS (6.4% ) 13,000 Inland Real Estate Corporation 203,970 43,208 AMB Property Corporation 1,957,322 87,867 Kimco Realty Corporation 3,245,807 62,968 DCT Industrial Trust, Inc. 471,630 35,284 Macerich Company * 2,245,827 7,500 EastGroup Properties, Inc. 364,050 33,500 National Retail Properties, Inc. 802,325 10,000 First Potomac Realty Trust 171,900 10,150 Realty Income Corporation * 259,840 107,558 ProLogis Trust 4,438,919 35,200 Regency Centers Corporation 2,347,488 Total Industrial REITS 103,500 Simon Property Group, Inc. * 10,039,497 19,500 Tanger Factory Outlet Centers, Inc. * 853,905 Office REITS (15.3% ) 30,500 Taubman Centers, Inc. 1,525,000 17,300 Alexandria Real Estate Equities, Inc. * 1,956,284 15,800 Weingarten Realty Investors * 563,586 30,173 BioMed Realty Trust, Inc. 798,076 Total Retail REITS 53,500 Boston Properties, Inc. * 5,010,810 40,996 Brandywine Realty Trust 657,166 Specialized REITS (17.7% ) 30,970 Corporate Office Properties Trust  1,249,640 31,900 DiamondRock Hospitality Company 290,290 38,000 Digital Realty Trust, Inc.  1,795,500 10,600 Entertainment Properties Trust 580,032 38,193 Douglas Emmett, Inc. 881,113 35,300 Extra Space Storage, Inc. 542,208 43,500 Duke Realty Corporation 1,069,230 64,000 Health Care Property Investors, Inc. 2,568,320 17,231 Highwoods Properties, Inc. 612,734 28,200 Health Care REIT, Inc. * 1,501,086 15,000 HRPT Properties Trust 103,350 16,700 Healthcare Realty Trust, Inc. * 486,805 17,500 Kilroy Realty Corporation * 836,325 16,000 Hospitality Properties Trust 328,320 10,000 Lexington Corporate Properties Trust 172,200 190,490 Host Marriott Corporation * 2,531,612 26,225 Mack-Cali Realty Corporation 888,241 18,900 LaSalle Hotel Properties * 440,748 27,186 SL Green Realty Corporation * 1,761,653 41,300 Nationwide Health Properties, Inc. * 1,485,974 Total Office REITS 10,000 Omega Healthcare Investors, Inc. 196,600 11,500 Plum Creek Timber Company, Inc. 573,390 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Real Estate Securities Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (89.1%) Value Specialized REITS  continued 50,500 Public Storage, Inc. * $5,000,005 32,500 Senior Housing Property Trust 774,475 15,000 Strategic Hotel Capital, Inc. 113,250 13,653 Sunstone Hotel Investors, Inc. 184,316 60,341 Ventas, Inc. 2,982,052 Total Specialized REITS Total Common Stock (cost $106,284,226) Principal Interest Maturity Amount Long-Term Fixed Income (1.2%) Rate Date Value $170,051 Countrywide Home Loans, Inc. 5.533% 3/20/2036 $154,595 154,049 Deutsche Alt-A Securities Mortgage Loan Trust  3.287 10/27/2008 148,853 141,931 Deutsche Alt-A Securities, Inc. 5.888 6/25/2036 136,304 386,251 Impac Secured Assets Corporation  3.287 10/27/2008 364,271 146,879 Impac Secured Assets Corporation  3.317 10/27/2008 139,747 289,341 J.P. Morgan Alternative Loan Trust  3.287 10/25/2008 276,023 172,313 Residential Funding Mortgage Securities « 4.470 7/25/2018 162,606 Total Long-Term Fixed Income (cost $1,328,895) Interest Maturity Shares Collateral Held for Securities Loaned (30.6%) Rate (+) Date Value 35,526,557 Thrivent Financial Securities Lending Trust 2.800% N/A $35,526,557 Total Collateral Held for Securities Loaned (cost $35,526,557) Interest Maturity Shares Short-Term Investments (2.9%) Rate (+) Date Value 3,390,378 Thrivent Money Market Fund 2.870% N/A $3,390,378 Total Short-Term Investments (at amortized cost) Total Investments (cost $146,530,056) 123.8% Other Assets and Liabilities, Net (23.8%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Real Estate Securities Fund Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 63 December 2008 $4,177,994 $4,278,330 $100,336 S&P 500 Index Futures 2 December 2008 573,510 583,700 10,190 Total Futures * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At September 30, 2008, $4,887,410 of investments were earmarked as collateral to cover open financial futures contracts. « All or a portion of the security is insured or guaranteed. Definitions: ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,838,294 Gross unrealized depreciation (10,484,547) Net unrealized appreciation (depreciation) ($2,646,253) Cost for federal income tax purposes $146,530,056 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Equity Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.4%) Value Shares Common Stock (82.4%) Value Consumer Discretionary (6.8% ) 600 Schlumberger, Ltd. $46,854 2,400 Black & Decker Corporation $145,800 2,800 Total SA ADR 169,904 7,300 Foot Locker, Inc. 117,968 Total Energy 7,500 Gannett Company, Inc. 126,825 4,200 Genuine Parts Company 168,882 Financials (22.9% ) 6,800 Home Depot, Inc. 176,052 250 Acadia Realty Trust 6,320 4,500 Johnson Controls, Inc. 136,485 2,300 AFLAC, Inc.  135,125 3,100 McDonalds Corporation 191,270 250 Agree Realty Corporation 7,150 2,600 NIKE, Inc. 173,940 250 Alexandria Real Estate Equities, Inc. 28,270 4,500 Royal Caribbean Cruises, Ltd. 93,375 600 AMB Property Corporation  27,180 150 Starwood Hotels & Resorts 200 American Campus Communities, Inc. 6,776 Worldwide, Inc. 4,221 450 Annaly Capital Management, Inc. 6,052 6,600 Toll Brothers, Inc. # 166,518 450 Apartment Investment & 2,600 VF Corporation 201,006 Management Company 15,759 3,400 Walt Disney Company 104,346 550 Avalonbay Communities, Inc. 54,131 8,800 Wyndham Worldwide Corporation 138,248 10,600 Bank of America Corporation  371,000 Total Consumer Discretionary 6,700 Bank of New York Mellon Corporation 218,286 6,900 BB&T Corporation 260,820 Consumer Staples (9.0% ) 400 BioMed Realty Trust, Inc. 10,580 7,800 Altria Group, Inc.  154,752 1,100 BOK Financial Corporation  53,251 4,400 Coca-Cola Company 232,672 700 Boston Properties, Inc.  65,562 2,300 Colgate-Palmolive Company  173,305 250 BRE Properties, Inc. 12,250 3,700 ConAgra Foods, Inc. 72,002 400 Brookfield Asset Management, Inc. 10,976 2,200 Costco Wholesale Corporation 142,846 1,000 Brookfield Properties Corporation 15,840 2,600 Diageo plc ADR 179,036 250 Camden Property Trust 11,465 3,300 General Mills, Inc. 226,776 1,800 Chubb Corporation 98,820 6,100 Kraft Foods, Inc. 199,775 10,400 Citigroup, Inc.  213,304 1,700 Lorillard, Inc. 120,955 3,000 City Holding Company 126,750 4,800 McCormick & Company, Inc. 184,560 200 Colonial Properties Trust 3,738 2,000 Molson Coors Brewing Company 93,500 400 Corporate Office Properties Trust 16,140 5,000 Philip Morris International, Inc. 240,500 3,200 Cullen/Frost Bankers, Inc.  192,000 4,300 Procter & Gamble Company 299,667 750 DCT Industrial Trust, Inc. 5,618 3,300 Wal-Mart Stores, Inc. 197,637 600 Developers Diversified Realty 3,200 Whole Foods Market, Inc. 64,096 Corporation 19,014 Total Consumer Staples 550 Digital Realty Trust, Inc. 25,988 250 Douglas Emmett, Inc. 5,768 Energy (8.5% ) 300 Duke Realty Corporation 7,374 1,300 Apache Corporation  135,564 450 DuPont Fabros Technology, Inc. 6,862 4,200 BP plc ADR  210,714 100 Entertainment Properties Trust 5,472 4,800 Chevron Corporation  395,904 1,300 Equity Residential REIT 57,733 4,500 ConocoPhillips  329,625 250 Essex Property Trust, Inc. 29,582 5,200 Crosstex Energy, Inc. 129,844 2,700 Everest Re Group, Ltd. 233,631 1,500 Devon Energy Corporation 136,800 550 Extra Space Storage, Inc. 8,448 4,700 Exxon Mobil Corporation 365,002 400 Federal Realty Investment Trust 34,240 1,800 Helmerich & Payne, Inc. 77,742 200 Forest City Enterprises 6,134 2,600 Holly Corporation 75,192 900 General Growth Properties, Inc. 13,590 5,200 Marathon Oil Corporation 207,324 6,000 Glacier Bancorp, Inc. 148,620 2,800 Royal Dutch Shell plc ADR 165,228 1,500 Goldman Sachs Group, Inc. 192,000 2,500 Hartford Financial Services Group, Inc. 102,475 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Equity Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.4%) Value Shares Common Stock (82.4%) Value Financials  continued 9,300 U.S. Bancorp $334,986 700 Health Care Property Investors, Inc. $28,091 550 UDR, Inc. 14,382 550 Health Care REIT, Inc. 29,276 900 Ventas, Inc. 44,478 200 Healthcare Realty Trust, Inc. 5,830 750 Vornado Realty Trust 68,212 250 Highwoods Properties, Inc. 8,890 9,300 Washington Federal, Inc. 171,585 150 Home Properties, Inc. 8,692 250 Weingarten Realty Investors 8,918 2,050 Host Marriott Corporation 27,244 7,200 Wells Fargo & Company 270,216 11,600 Hudson City Bancorp, Inc. 214,020 Total Financials 450 Inland Real Estate Corporation 7,060 5,170 iShares S&P U.S. Preferred Stock Health Care (7.9% ) Index Fund 146,052 6,000 Abbott Laboratories  345,480 10,200 J.P. Morgan Chase & Company 476,342 2,800 AstraZeneca plc 122,864 200 Kilroy Realty Corporation 9,558 2,100 Baxter International, Inc. 137,823 1,250 Kimco Realty Corporation 46,175 9,000 Bristol-Myers Squibb Company  187,650 700 LaSalle Hotel Properties 16,324 3,600 Eli Lilly and Company 158,508 350 Liberty Property Trust 13,178 4,400 Johnson & Johnson 304,832 4,100 Lincoln National Corporation 175,521 2,500 McKesson Corporation 134,525 450 Macerich Company 28,642 3,200 Medtronic, Inc. 160,320 200 Mack-Cali Realty Corporation 6,774 10,900 Pfizer, Inc. 200,996 2,000 Marshall & Ilsley Corporation 40,300 3,500 Sanofi-Aventis ADR 115,045 2,900 Mercury General Corporation 158,775 5,200 Teva Pharmaceutical Industries, 250 Mid-America Apartment Ltd. ADR 238,108 Communities, Inc. 12,285 4,500 Wyeth 166,230 700 Mission West Properties, Inc. 6,818 Total Health Care 900 Monmouth Real Estate Investment Corporation 7,011 Industrials (8.0% ) 600 National Retail Properties, Inc. 14,370 2,500 3M Company 170,775 600 Nationwide Health Properties, Inc. 21,588 3,600 Caterpillar, Inc.  214,560 13,800 Old Republic International Corporation 175,950 2,800 Courier Corporation 57,008 600 Omega Healthcare Investors, Inc. 11,796 2,400 Danaher Corporation 166,560 350 One Liberty Properties, Inc. 6,184 4,400 Emerson Electric Company 179,476 9,500 Peoples United Financial, Inc. 182,875 2,100 General Dynamics Corporation 154,602 100 Plum Creek Timber Company, Inc. 4,986 13,000 General Electric Company 331,500 10,260 PowerShares Preferred Portfolio 122,710 1,700 Honeywell International, Inc. 70,635 1,300 ProLogis Trust 53,651 6,600 Masco Corporation 118,404 700 Public Storage, Inc. 69,307 4,700 Pitney Bowes, Inc. 156,322 500 Realty Income Corporation 12,800 4,700 Republic Services, Inc. 140,906 450 Regency Centers Corporation 30,010 4,700 Tyco International, Ltd. 164,594 450 Senior Housing Property Trust 10,724 2,800 United Technologies Corporation 168,168 1,400 Simon Property Group, Inc. 135,800 6,400 Waste Management, Inc. 201,536 350 SL Green Realty Corporation 22,680 Total Industrials 3,400 SPDR DJ Wilshire International Real Estate ETF 129,710 Information Technology (7.3% ) 300 Sunstone Hotel Investors, Inc. 4,050 4,900 Accenture, Ltd. 186,200 3,200 T. Rowe Price Group, Inc. 171,872 6,600 Automatic Data Processing, Inc.  282,150 300 Tanger Factory Outlet Centers, Inc. 13,137 5,200 Hewlett-Packard Company 240,448 450 Taubman Centers, Inc. 22,500 14,400 Intel Corporation  269,712 1,900 Travelers Companies, Inc. 85,880 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Equity Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.4%) Value Shares Common Stock (82.4%) Value Information Technology continued Utilities (4.0% ) 3,000 International Business Machines 11,700 Atmos Energy Corporation  $311,454 Corporation $350,880 7,300 Black Hills Corporation  226,811 7,600 Microchip Technology, Inc. 223,668 900 FPL Group, Inc. 45,270 8,600 Microsoft Corporation 229,534 3,100 National Fuel Gas Company 130,758 6,800 Nokia Oyj ADR 126,820 11,500 PNM Resources, Inc. 117,760 5,400 Paychex, Inc. 178,362 4,800 Progress Energy, Inc. 207,024 Total Information Technology 2,400 Questar Corporation 98,208 Total Utilities Materials (4.2% ) 2,000 Air Products and Chemicals, Inc.  136,980 Total Common Stock 2,500 Alcoa, Inc. 56,450 (cost $25,285,862) 4,900 Bemis Company, Inc. 127,988 4,100 E.I. du Pont de Nemours and Company 165,230 1,200 Nucor Corporation 47,400 Shares Preferred Stock (1.5%) Value 2,500 Praxair, Inc. 179,350 1,700 Bank of America Corporation $38,675 4,000 Valspar Corporation 89,160 4,500 MetLife, Inc. 69,840 1,300 Vulcan Materials Company 96,850 1,100 Prudential Financial, Inc. 24,915 17,300 Wausau-Mosinee Paper Corporation 175,249 4,000 US Bancorp 100,240 200 Weyerhaeuser Company 12,116 1,565 Wachovia Corporation 13,068 7,000 Worthington Industries, Inc. 104,580 4,000 Wells Fargo Capital XIV # 100,400 Total Materials 3,595 Xcel Energy, Inc. 84,123 Total Preferred Stock Telecommunications Services (3.8% ) (cost $505,906) 2,200 America Movil SA de CV ADR  101,992 16,700 AT&T, Inc.  466,264 30,600 Qwest Communications International, Inc. 98,838 6,900 TW Telecom, Inc. # 71,691 6,500 Verizon Communications, Inc. 208,585 12,700 Windstream Corporation 138,938 Total Telecommunications Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Equity Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (0.8%) Rate Date Value $100,000 Bank of America Corporation 8.000% 1/30/2018 $79,187 100,000 Citigroup Capital XXI 8.300 12/21/2037 74,506 100,000 J.P. Morgan Chase & Company 7.900 4/30/2018 84,188 Total Long-Term Fixed Income (cost $302,387) Shares or Principal Interest Maturity Amount Short-Term Investments (14.7%) Rate (+) Date Value $400,000 Federal National Mortgage Association  2.100% 12/10/2008 $398,056 3,798,916 Thrivent Money Market Fund 2.870 N/A 3,798,916 Total Short-Term Investments (cost $4,197,302) Total Investments (cost $30,291,457) 99.4% Other Assets and Liabilities, Net 0.6% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 47 December 2008 $2,883,294 $2,743,390 ($139,904) Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $398,056 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,101,354 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $776,291 Gross unrealized depreciation (2,600,466) Net unrealized appreciation (depreciation) ($1,824,175) Cost for federal income tax purposes $30,291,457 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (33.5%) Value Shares Common Stock (33.5%) Value Consumer Discretionary (2.3% ) 900 Schlumberger, Ltd. $70,281 4,100 Black & Decker Corporation ± $249,075 4,700 Total SA ADR 285,196 12,300 Foot Locker, Inc. 198,768 Total Energy 12,700 Gannett Company, Inc. 214,757 6,800 Genuine Parts Company 273,428 Financials (13.7% ) 11,400 Home Depot, Inc. 295,146 1,700 Acadia Realty Trust 42,976 7,300 Johnson Controls, Inc. 221,409 3,800 AFLAC, Inc. 223,250 5,200 McDonalds Corporation 320,840 1,700 Agree Realty Corporation 48,620 4,300 NIKE, Inc. 287,670 1,700 Alexandria Real Estate Equities, Inc. 192,236 7,500 Royal Caribbean Cruises, Ltd. 155,625 4,400 AMB Property Corporation ± 199,320 1,300 Starwood Hotels & Resorts 2,000 American Campus Communities, Inc. 67,760 Worldwide, Inc. 36,582 3,100 Annaly Capital Management, Inc. 41,695 11,100 Toll Brothers, Inc. # 280,053 3,275 Apartment Investment & 4,500 VF Corporation 347,895 Management Company 114,690 5,700 Walt Disney Company 174,933 4,200 Avalonbay Communities, Inc. ± 413,364 14,700 Wyndham Worldwide Corporation 230,937 18,000 Bank of America Corporation  630,000 Total Consumer Discretionary 11,300 Bank of New York Mellon Corporation ± 368,154 11,600 BB&T Corporation * 438,480 Consumer Staples (2.9% ) 3,100 BioMed Realty Trust, Inc. 81,995 13,100 Altria Group, Inc.  259,904 1,600 BOK Financial Corporation 77,456 7,300 Coca-Cola Company ± 386,024 5,700 Boston Properties, Inc.  533,862 3,800 Colgate-Palmolive Company  286,330 1,700 BRE Properties, Inc. 83,300 5,800 ConAgra Foods, Inc. 112,868 2,900 Brookfield Asset Management, Inc. 79,576 3,800 Costco Wholesale Corporation 246,734 7,700 Brookfield Properties Corporation 121,968 4,500 Diageo plc ADR 309,870 2,200 Camden Property Trust 100,892 5,200 General Mills, Inc. 357,344 3,100 Chubb Corporation 170,190 10,200 Kraft Foods, Inc. 334,050 17,300 Citigroup, Inc.  354,823 2,900 Lorillard, Inc. 206,335 5,200 City Holding Company 219,700 7,800 McCormick & Company, Inc. 299,910 2,000 Colonial Properties Trust 37,380 3,200 Molson Coors Brewing Company 149,600 3,300 Corporate Office Properties Trust 133,155 8,100 Philip Morris International, Inc. 389,610 5,400 Cullen/Frost Bankers, Inc. 324,000 7,200 Procter & Gamble Company 501,768 5,800 DCT Industrial Trust, Inc. 43,442 5,700 Wal-Mart Stores, Inc. 341,373 4,200 Developers Diversified Realty 4,800 Whole Foods Market, Inc. * 96,144 Corporation 133,098 Total Consumer Staples 4,500 Digital Realty Trust, Inc. 212,625 2,200 Douglas Emmett, Inc. 50,754 Energy (3.3% ) 2,300 Duke Realty Corporation 56,534 2,000 Apache Corporation ± 208,560 3,600 DuPont Fabros Technology, Inc. 54,900 7,000 BP plc ADR 351,190 1,000 Entertainment Properties Trust 54,720 8,200 Chevron Corporation  676,336 10,300 Equity Residential REIT 457,423 7,600 ConocoPhillips  556,700 1,700 Essex Property Trust, Inc. * 201,161 8,800 Crosstex Energy, Inc. * 219,736 4,500 Everest Re Group, Ltd. 389,385 2,100 Devon Energy Corporation  191,520 4,200 Extra Space Storage, Inc. 64,512 8,000 Exxon Mobil Corporation ± 621,280 2,800 Federal Realty Investment Trust 239,680 2,700 Helmerich & Payne, Inc. 116,613 44,469 Fiduciary/Claymore MLP 4,200 Holly Corporation 121,464 Opportunity Fund 824,011 32,168 Kayne Anderson MLP 1,600 Forest City Enterprises 49,072 Investment Company 742,759 6,800 General Growth Properties, Inc. 102,680 8,900 Marathon Oil Corporation 354,843 10,000 Glacier Bancorp, Inc. * 247,700 4,600 Royal Dutch Shell plc ADR 271,446 2,800 Goldman Sachs Group, Inc. 358,400 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (33.5%) Value Shares Common Stock (33.5%) Value Financials  continued 12,620 Tortoise North American Energy 4,100 Hartford Financial Services Group, Inc. $168,059 Corporation $208,861 5,700 Health Care Property Investors, Inc. 228,741 3,400 Travelers Companies, Inc. 153,680 4,500 Health Care REIT, Inc. 239,535 15,600 U.S. Bancorp 561,912 1,300 Healthcare Realty Trust, Inc. 37,895 4,200 UDR, Inc. 109,830 1,900 Highwoods Properties, Inc. 67,564 6,600 Ventas, Inc. 326,172 1,300 Home Properties, Inc. 75,335 6,000 Vornado Realty Trust 545,700 15,900 Host Marriott Corporation 211,311 15,600 Washington Federal, Inc. 287,820 19,500 Hudson City Bancorp, Inc. 359,775 1,700 Weingarten Realty Investors * 60,639 2,800 Inland Real Estate Corporation 43,932 12,200 Wells Fargo & Company 457,866 7,000 iShares S&P U.S. Preferred Stock Total Financials Index Fund * 197,750 17,200 J.P. Morgan Chase & Company 803,240 Health Care (2.6% ) 1,600 Kilroy Realty Corporation * 76,464 10,000 Abbott Laboratories  575,800 9,945 Kimco Realty Corporation 367,368 4,600 AstraZeneca plc * 201,848 3,100 LaSalle Hotel Properties * 72,292 3,400 Baxter International, Inc. 223,142 2,600 Liberty Property Trust 97,890 15,000 Bristol-Myers Squibb Company ± 312,750 6,800 Lincoln National Corporation 291,108 6,100 Eli Lilly and Company 268,583 3,100 Macerich Company 197,315 7,300 Johnson & Johnson 505,744 2,000 Mack-Cali Realty Corporation 67,740 4,300 McKesson Corporation 231,383 4,800 Mercury General Corporation 262,800 5,400 Medtronic, Inc. 270,540 1,700 Mid-America Apartment 18,200 Pfizer, Inc. 335,608 Communities, Inc. 83,538 5,700 Sanofi-Aventis ADR 187,359 5,100 Mission West Properties, Inc. 49,674 8,800 Teva Pharmaceutical Industries, 6,800 Monmouth Real Estate Investment Ltd. ADR * 402,952 Corporation * 52,972 7,500 Wyeth 277,050 4,500 National Retail Properties, Inc. 107,775 Total Health Care 4,800 Nationwide Health Properties, Inc. * 172,704 23,600 Old Republic International Corporation 300,900 Industrials (2.6% ) 4,400 Omega Healthcare Investors, Inc. 86,504 4,100 3M Company 280,071 2,600 One Liberty Properties, Inc. 45,942 6,100 Caterpillar, Inc.  363,560 15,700 Peoples United Financial, Inc. 302,225 4,700 Courier Corporation 95,692 1,000 Plum Creek Timber Company, Inc. 49,860 3,900 Danaher Corporation * 270,660 6,600 PowerShares Preferred Portfolio * 78,936 7,300 Emerson Electric Company  297,767 10,000 ProLogis Trust 412,700 3,400 General Dynamics Corporation 250,308 5,602 Public Storage, Inc. 554,654 22,100 General Electric Company 563,550 3,900 Realty Income Corporation * 99,840 3,100 Honeywell International, Inc. 128,805 3,100 Regency Centers Corporation 206,739 10,600 Masco Corporation * 190,164 3,800 Senior Housing Property Trust 90,554 7,700 Pitney Bowes, Inc. 256,102 10,500 Simon Property Group, Inc. 1,018,500 7,900 Republic Services, Inc. 236,842 2,566 SL Green Realty Corporation * 166,277 7,900 Tyco International, Ltd. 276,658 9,700 SPDR DJ Wilshire International Real 4,600 United Technologies Corporation 276,276 Estate ETF * 370,055 10,600 Waste Management, Inc. 333,794 2,300 Sunstone Hotel Investors, Inc. 31,050 Total Industrials 5,400 T. Rowe Price Group, Inc. 290,034 2,300 Tanger Factory Outlet Centers, Inc. * 100,717 3,100 Taubman Centers, Inc. 155,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (33.5%) Value Shares Common Stock (33.5%) Value Information Technology (2.4% ) Telecommunications Services (1.2% ) 8,200 Accenture, Ltd. $311,600 3,500 America Movil SA de CV ADR ± $162,260 11,100 Automatic Data Processing, Inc.  474,525 27,900 AT&T, Inc.  778,968 8,800 Hewlett-Packard Company 406,912 51,100 Qwest Communications 24,700 Intel Corporation 462,631 International, Inc. * 165,053 5,200 International Business Machines 11,600 TW Telecom, Inc. # 120,524 Corporation 608,192 10,700 Verizon Communications, Inc. 343,363 13,100 Microchip Technology, Inc. * 385,533 21,300 Windstream Corporation 233,022 14,300 Microsoft Corporation 381,667 Total Telecommunications 11,400 Nokia Oyj ADR 212,610 Services 9,100 Paychex, Inc. 300,573 Total Information Technology Utilities (1.3% ) 19,700 Atmos Energy Corporation  524,414 Materials (1.2% ) 12,300 Black Hills Corporation ± 382,161 3,200 Air Products and Chemicals, Inc. ± 219,168 1,400 FPL Group, Inc. 70,420 3,800 Alcoa, Inc.  85,804 5,200 National Fuel Gas Company 219,336 7,700 Bemis Company, Inc. 201,124 19,300 PNM Resources, Inc. 197,632 6,800 E.I. du Pont de Nemours and Company 274,040 7,900 Progress Energy, Inc. 340,727 1,700 Nucor Corporation 67,150 3,900 Questar Corporation 159,588 4,300 Praxair, Inc. 308,482 Total Utilities 6,300 Valspar Corporation 140,427 2,000 Vulcan Materials Company * 149,000 Total Common Stock 10,900 Wausau-Mosinee Paper Corporation 110,417 (cost $57,030,040) 1,000 Weyerhaeuser Company * 60,580 11,800 Worthington Industries, Inc. * 176,292 Total Materials Shares Preferred Stock/Equity-Linked Securities (1.0%) Value 11,658 Allegro Investment Corporation SA TGT, Convertible ±¿≤ $551,307 4,000 Federal National Mortgage Association 8,720 4,000 Merrill Lynch & Company, Inc. 75,960 4,000 MetLife, Inc. 62,080 4,000 Prudential Financial, Inc. 90,600 4,000 US Bancorp 100,240 18,000 Wells Fargo Capital XIV # 451,800 4,000 Xcel Energy, Inc. 93,600 Total Preferred Stock/Equity-Linked Securities (cost $1,545,473) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Asset-Backed Securities (5.6%) $1,500,000 Americredit Automobile Receivables Trust ±« 5.490% 7/6/2012 $1,469,924 1,500,000 Citibank Credit Card Issuance Trust ± 5.650 9/20/2019 1,382,882 850,000 GAMUT Reinsurance, Ltd. ≤ 9.796 10/31/2008 739,670 250,000 GAMUT Reinsurance, Ltd. ≤ 17.796 10/31/2008 249,765 1,000,000 GMAC Mortgage Corporation Loan Trust « 6.180 5/25/2036 753,408 600,000 Merna Re, Ltd. ≤ 5.512 12/30/2008 573,720 600,000 Merna Re, Ltd. ≤ 6.512 12/30/2008 568,440 1,621,589 Residential Asset Mortgage Products, Inc. 4.547 12/25/2034 1,458,451 1,033,876 Residential Funding Mortgage Securities « 4.470 7/25/2018 975,636 Total Asset-Backed Securities Basic Materials (3.8% ) 150,000 Aleris International, Inc. ± 9.000 12/15/2014 91,500 220,000 Arch Western Finance, LLC  6.750 7/1/2013 206,800 150,000 Cascades, Inc.  7.250 2/15/2013 117,000 240,000 Chemtura Corporation  6.875 6/1/2016 192,000 280,000 Domtar, Inc. 7.875 10/15/2011 278,600 190,000 Domtar, Inc. 7.125 8/15/2015 174,800 190,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 161,025 320,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 313,600 120,000 Georgia-Pacific Corporation 8.125 5/15/2011 118,800 760,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 678,300 300,000 Graphic Packaging International Corporation * 9.500 8/15/2013 271,500 320,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 204,800 280,000 Invista ≤ 9.250 5/1/2012 275,100 100,000 Jefferson Smurfit Corporation 8.250 10/1/2012 83,500 295,000 Nalco Company 8.875 11/15/2013 294,262 290,000 NewPage Corporation 10.000 5/1/2012 259,550 150,000 NOVA Chemicals Corporation 6.500 1/15/2012 133,500 280,000 Novelis, Inc. 7.250 2/15/2015 243,600 300,000 Peabody Energy Corporation 5.875 4/15/2016 271,500 240,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 187,200 500,000 Steel Dynamics, Inc. ≤ 7.750 4/15/2016 445,000 340,000 Terra Capital, Inc. 7.000 2/1/2017 323,000 295,000 Vedanta Resources plc ≤ 8.750 1/15/2014 263,081 Total Basic Materials Capital Goods (3.8% ) 620,000 Allied Waste North America, Inc. ± 6.875 6/1/2017 576,600 300,000 BE Aerospace, Inc.  8.500 7/1/2018 291,000 550,000 Bombardier, Inc. ±≤ 6.750 5/1/2012 528,000 290,000 Case New Holland, Inc.  7.125 3/1/2014 263,900 150,000 Crown Americas, Inc. 7.625 11/15/2013 147,750 150,000 Crown Americas, Inc. 7.750 11/15/2015 146,250 350,000 General Cable Corporation 7.125 4/1/2017 315,000 570,000 L-3 Communications Corporation 5.875 1/15/2015 515,850 470,000 Leucadia National Corporation 7.125 3/15/2017 427,700 190,000 Mueller Water Products, Inc. 7.375 6/1/2017 150,100 270,000 Owens Corning, Inc. 6.500 12/1/2016 238,927 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Capital Goods  continued $100,000 Owens-Brockway Glass Container, Inc. 8.250% 5/15/2013 $99,500 320,000 Owens-Illinois, Inc. 7.500 5/15/2010 316,800 290,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 272,600 295,000 SPX Corporation ≤ 7.625 12/15/2014 295,000 295,000 Terex Corporation 8.000 11/15/2017 268,450 150,000 Texas Industries, Inc. ≤ 7.250 7/15/2013 130,500 150,000 TransDigm, Inc. 7.750 7/15/2014 141,000 350,000 United Rentals North America, Inc. 7.000 2/15/2014 245,000 180,000 USG Corporation 8.000 1/15/2018 143,100 Total Capital Goods Collateralized Mortgage Obligations (10.0% ) 2,139,716 Bear Stearns Adjustable Rate Mortgage Trust 4.625 8/25/2010 1,927,831 1,325,913 Citigroup Mortgage Loan Trust, Inc. 5.500 11/25/2035 1,183,610 1,685,601 Citimortgage Alternative Loan Trust 5.750 4/25/2037 1,206,130 2,544,547 Deutsche Alt-A Securities, Inc.  3.052 10/1/2008 1,448,986 920,340 Deutsche Alt-A Securities, Inc. 5.500 10/25/2021 754,289 1,321,024 First Horizon ABS Trust 5.850 8/25/2037 1,046,296 819,549 J. P. Morgan Alternative Loan Trust 3.277 11/25/2036 766,000 551,423 JP Morgan Mortgage Trust 6.500 1/25/2035 482,668 1,392,270 JP Morgan Mortgage Trust 6.042 10/25/2036 1,203,217 1,577,441 Master Alternative Loans Trust 6.500 5/25/2034 1,301,882 732,724 Master Alternative Loans Trust 6.500 7/25/2034 619,381 2,203,453 Washington Mutual Alternative Loan Trust  3.415 10/1/2008 1,138,238 1,838,588 Wells Fargo Mortgage Backed Security Trust 6.000 7/25/2037 1,492,704 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (5.4% ) 1,979,184 Banc of America Large Loan Trust ±≤ 2.597 10/15/2008 1,830,651 2,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.667 10/15/2008 1,796,790 1,250,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 968,568 1,750,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.336 5/15/2047 1,506,068 2,000,000 Wachovia Bank Commercial Mortgage Trust ≤ 2.607 10/15/2008 1,811,956 Total Commercial Mortgage-Backed Securities Communications Services (6.6% ) 180,000 American Tower Corporation ±≤ 7.000 10/15/2017 171,900 590,000 AT&T, Inc. ± 5.600 5/15/2018 528,074 180,000 Centennial Communications Corporation * 8.125 2/1/2014 178,200 150,000 Charter Communications Operating, LLC ≤ 8.000 4/30/2012 134,250 300,000 Charter Communications Operating, LLC ≤ 8.375 4/30/2014 264,750 295,000 Cincinnati Bell, Inc. 7.250 7/15/2013 265,500 570,000 Citizens Communications Company  6.250 1/15/2013 533,662 590,000 Comcast Corporation  5.900 3/15/2016 540,767 295,000 Cricket Communications, Inc. 9.375 11/1/2014 274,350 550,000 CSC Holdings, Inc. ± 7.625 4/1/2011 528,000 150,000 Dex Media West, LLC/Dex Media West Finance Company 8.500 8/15/2010 132,375 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Communications Services  continued $99,000 Dex Media West, LLC/Dex Media West Finance Company 9.875% 8/15/2013 $61,380 235,000 DIRECTV Holdings, LLC 6.375 6/15/2015 206,800 290,000 DIRECTV Holdings, LLC ≤ 7.625 5/15/2016 262,450 285,000 Echostar DBS Corporation 6.625 10/1/2014 228,712 300,000 EchoStar DBS Corporation 7.750 5/31/2015 254,250 435,000 Idearc, Inc. 8.000 11/15/2016 118,538 240,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.500 1/15/2013 222,000 295,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 269,925 570,000 Interpublic Group of Companies, Inc. 6.250 11/15/2014 473,100 150,000 Lamar Media Corporation * 7.250 1/1/2013 135,750 120,000 Lamar Media Corporation 6.625 8/15/2015 99,300 145,000 Level 3 Financing, Inc. 9.250 11/1/2014 109,475 280,000 Liberty Media Corporation 5.700 5/15/2013 232,881 290,000 Mediacom Broadband, LLC 8.500 10/15/2015 239,250 300,000 News America, Inc. 6.650 11/15/2037 251,617 150,000 Nextel Communications, Inc. 7.375 8/1/2015 99,000 240,000 NTL Cable plc 9.125 8/15/2016 201,000 320,000 Quebecor Media, Inc. 7.750 3/15/2016 280,000 280,000 Qwest Communications International, Inc. 7.250 2/15/2011 265,300 90,000 Qwest Communications International, Inc. 7.500 2/15/2014 77,850 360,000 Qwest Corporation 7.875 9/1/2011 345,600 300,000 R.H. Donnelley Corporation 6.875 1/15/2013 117,000 300,000 R.H. Donnelley Corporation 8.875 10/15/2017 102,000 9,000 R.H. Donnelley, Inc. ≤ 11.750 5/15/2015 5,490 290,000 Sprint Capital Corporation 8.375 3/15/2012 261,000 355,000 Sprint Nextel Corporation 6.000 12/1/2016 273,350 300,000 Time Warner Cable, Inc. 5.850 5/1/2017 264,311 75,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 69,375 290,000 Videotron Ltee 6.875 1/15/2014 274,050 350,000 Windstream Corporation 8.625 8/1/2016 322,875 Total Communications Services Consumer Cyclical (5.4% ) 150,000 AutoNation, Inc. 7.000 4/15/2014 130,500 350,000 Beazer Homes USA, Inc. 8.625 5/15/2011 283,500 530,000 Centex Corporation  7.500 1/15/2012 487,600 250,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 212,500 270,000 Corrections Corporation of America 6.250 3/15/2013 252,450 300,000 D.R. Horton, Inc. 6.500 4/15/2016 228,000 139,000 Dollarama Group, LP  8.883 12/15/2008 123,710 260,000 Dollarama Group, LP 8.875 8/15/2012 221,000 235,000 Ford Motor Credit Company 7.375 10/28/2009 188,932 170,000 Ford Motor Credit Company * 7.000 10/1/2013 104,475 120,000 Ford Motor Credit Company * 8.000 12/15/2016 75,873 310,000 Gaylord Entertainment Company 6.750 11/15/2014 260,400 150,000 Goodyear Tire & Rubber Company 8.625 12/1/2011 148,500 260,000 Hanesbrands, Inc.  6.508 12/15/2008 215,800 300,000 Harrahs Operating Company, Inc. ≤ 10.750 2/1/2016 153,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Consumer Cyclical  continued $570,000 Host Marriott, LP 6.375% 3/15/2015 $463,125 280,000 KB Home * 6.250 6/15/2015 228,200 295,000 Lear Corporation * 8.500 12/1/2013 216,456 150,000 Levi Strauss & Company 9.750 1/15/2015 125,250 300,000 MGM MIRAGE 6.750 9/1/2012 234,750 295,000 MGM MIRAGE 6.625 7/15/2015 205,025 290,000 Pinnacle Entertainment 8.250 3/15/2012 280,212 270,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 273,375 580,000 Pulte Homes, Inc. 7.875 8/1/2011 553,900 150,000 Rite Aid Corporation 10.375 7/15/2016 130,500 240,000 Rite Aid Corporation 7.500 3/1/2017 182,400 280,000 Royal Caribbean Cruises, Ltd. 7.250 6/15/2016 232,400 170,000 Service Corporation International 6.750 4/1/2015 148,325 280,000 Tenneco, Inc. 8.125 11/15/2015 239,400 120,000 TRW Automotive, Inc. *≤ 7.000 3/15/2014 99,000 360,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 331,200 180,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 163,800 242,000 Universal City Florida Holding Company I/II  7.551 11/1/2008 227,480 210,000 Warnaco, Inc. 8.875 6/15/2013 212,100 290,000 Wynn Las Vegas Capital Corporation 6.625 12/1/2014 247,225 Total Consumer Cyclical Consumer Non-Cyclical (4.5% ) 300,000 Aramark Corporation ± 8.500 2/1/2015 282,000 570,000 Biomet, Inc. ≤ 10.000 10/15/2017 581,400 525,000 Boston Scientific Corporation  5.450 6/15/2014 490,875 480,000 Community Health Systems, Inc.  8.875 7/15/2015 456,000 295,000 Constellation Brands, Inc. * 7.250 9/1/2016 271,400 300,000 Coventry Health Care, Inc. 5.950 3/15/2017 250,068 290,000 DaVita, Inc. 6.625 3/15/2013 275,500 150,000 Dean Foods Company 7.000 6/1/2016 130,500 150,000 Del Monte Corporation 8.625 12/15/2012 148,500 300,000 FMC Finance III SA 6.875 7/15/2017 288,750 660,000 HCA, Inc. 9.250 11/15/2016 641,850 250,000 Jarden Corporation 7.500 5/1/2017 208,125 150,000 Jostens, IH Corporation 7.625 10/1/2012 137,625 230,000 Michael Foods, Inc. 8.000 11/15/2013 223,100 150,000 Omega Healthcare Investors, Inc. 7.000 4/1/2014 138,000 300,000 Omnicare, Inc. 6.875 12/15/2015 267,000 150,000 Smithfield Foods, Inc. 7.000 8/1/2011 130,500 290,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 284,200 460,000 SUPERVALU, Inc. 7.500 11/15/2014 446,200 300,000 Tenet Healthcare Corporation 7.375 2/1/2013 273,000 300,000 Tenet Healthcare Corporation * 9.250 2/1/2015 283,500 300,000 Tyson Foods, Inc. 6.850 4/1/2016 247,500 70,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 66,150 Total Consumer Non-Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Energy (2.9% ) $470,000 Chesapeake Energy Corporation ± 6.375% 6/15/2015 $419,475 200,000 Chesapeake Energy Corporation  6.250 1/15/2018 171,000 300,000 Cie Generale de Geophysique Veritas 7.500 5/15/2015 286,500 280,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 268,800 220,000 Denbury Resources, Inc. 7.500 12/15/2015 202,400 270,000 Forest Oil Corporation 7.250 6/15/2019 230,850 170,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 155,125 400,000 Newfield Exploration Company 6.625 4/15/2016 356,000 260,000 OPTI Canada, Inc. 8.250 12/15/2014 232,700 270,000 PetroHawk Energy Corporation 9.125 7/15/2013 253,800 200,000 Petroplus Finance, Ltd. ≤ 7.000 5/1/2017 166,000 300,000 Pioneer Natural Resources Company 6.650 3/15/2017 267,416 280,000 Plains Exploration & Production Company 7.750 6/15/2015 257,600 295,000 Pride International, Inc. 7.375 7/15/2014 281,725 295,000 Sandridge Energy, Inc. ≤ 8.000 6/1/2018 253,700 300,000 Tesoro Corporation 6.625 11/1/2015 244,500 295,000 Whiting Petroleum Corporation 7.000 2/1/2014 250,750 Total Energy Financials (3.9% ) 300,000 AXA SA ≤ 6.463 12/14/2018 171,337 120,000 Bank of America Corporation 8.000 1/30/2018 95,024 300,000 BBVA Bancomer SA ≤ 6.008 5/17/2022 264,358 250,000 Countrywide Financial Corporation * 6.250 5/15/2016 177,980 150,000 Deluxe Corporation 5.125 10/1/2014 114,000 250,000 E*Trade Financial Corporation 7.375 9/15/2013 203,750 150,000 Fairfax Financial Holdings, Ltd. 7.750 6/15/2017 136,500 400,000 FTI Consulting, Inc. 7.625 6/15/2013 407,500 465,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 207,477 295,000 General Motors Acceptance Corporation, LLC 6.875 8/28/2012 117,256 560,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 411,758 600,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 75,000 870,000 Lincoln National Corporation 7.000 5/17/2016 663,450 300,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 227,043 150,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 115,500 290,000 ProLogis Trust 5.625 11/15/2016 247,025 580,000 Rabobank Capital Funding Trust ≤ 5.254 10/21/2016 499,928 290,000 Rouse Company 3.625 3/15/2009 258,100 145,000 Rouse Company, LP ≤ 6.750 5/1/2013 98,600 580,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 432,246 580,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 492,934 580,000 Wachovia Capital Trust III 5.800 3/15/2042 243,600 120,000 Wells Fargo Capital XIII 7.700 3/26/2013 104,641 Total Financials Mortgage-Backed Securities (0.7% ) 1,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 10/1/2038 1,025,312 Total Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Technology (2.1% ) $150,000 Amkor Technologies, Inc.  7.750% 5/15/2013 $128,250 36,000 Avago Technologies Finance Pte  8.311 12/1/2008 35,640 180,000 Avago Technologies Finance Pte 10.125 12/1/2013 181,800 300,000 First Data Corporation ≤ 9.875 9/24/2015 235,500 230,000 Flextronics International, Ltd.  6.250 11/15/2014 194,350 440,000 Freescale Semiconductor, Inc. 8.875 12/15/2014 303,600 295,000 Iron Mountain, Inc. 7.750 1/15/2015 292,050 500,000 Nortel Networks, Ltd. 10.125 7/15/2013 318,750 110,000 NXP BV/NXP Funding, LLC  5.541 10/15/2008 72,600 190,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 97,850 240,000 Sanmina-SCI Corporation 6.750 3/1/2013 210,000 330,000 Seagate Technology HDD Holdings 6.800 10/1/2016 288,750 570,000 Sungard Data Systems, Inc. 4.875 1/15/2014 484,500 290,000 Unisys Corporation 8.000 10/15/2012 234,900 Total Technology Transportation (0.9% ) 145,000 Avis Budget Car Rental, LLC  7.750 5/15/2016 90,625 255,694 Continental Airlines, Inc. 7.875 7/2/2018 166,201 180,000 Delta Air Lines, Inc. 7.920 11/18/2010 155,700 370,000 Hertz Corporation 8.875 1/1/2014 319,125 210,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 200,550 486,539 Piper Jaffray Equipment Trust Securities ≤ 6.750 4/1/2011 389,231 Total Transportation Utilities (5.6% ) 570,000 AES Corporation ± 7.750 10/15/2015 517,275 150,000 AmeriGas Partners, LP 7.250 5/20/2015 136,500 290,000 Copano Energy, LLC 8.125 3/1/2016 265,350 150,000 Dynegy Holdings, Inc. * 6.875 4/1/2011 136,500 170,000 Dynegy Holdings, Inc. 8.375 5/1/2016 147,900 150,000 Dynegy Holdings, Inc. 7.750 6/1/2019 120,000 170,000 Edison Mission Energy 7.500 6/15/2013 163,200 180,000 Edison Mission Energy 7.750 6/15/2016 169,200 270,000 Edison Mission Energy 7.000 5/15/2017 243,000 320,000 El Paso Corporation  6.875 6/15/2014 295,126 290,000 Energy Future Holdings Corporation ≤ 10.875 11/1/2017 261,725 1,000,000 Enterprise Products Operating, LP ± 7.034 1/15/2018 806,230 590,000 Exelon Corporation 4.900 6/15/2015 519,519 240,000 Illinois Power Company 6.125 11/15/2017 220,317 570,000 Intergen NV ≤ 9.000 6/30/2017 570,000 280,000 Kinder Morgan Finance Company ulc 5.700 1/5/2016 240,800 250,000 Mirant North America, LLC 7.375 12/31/2013 235,000 755,000 NRG Energy, Inc. 7.375 2/1/2016 679,500 170,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 167,084 150,000 PNM Resources, Inc. 9.250 5/15/2015 147,750 290,000 Regency Energy Partners, LP 8.375 12/15/2013 261,000 145,000 Reliant Energy Resources Corporation 6.750 12/15/2014 123,975 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (61.2%) Rate Date Value Utilities  continued $590,000 Reliant Resources, Inc. * 7.875% 6/15/2017 $436,600 295,000 Sabine Pass LNG, LP 7.500 11/30/2016 230,100 210,000 SemGroup, LP ≤ 8.750 11/15/2015 21,000 150,000 Southern Star Central Corporation 6.750 3/1/2016 137,625 300,000 Southern Union Company 7.200 11/1/2011 220,322 570,000 Texas Competitive Electric Holdings Company, LLC ≤ 10.250 11/1/2015 514,425 170,000 Williams Partners, LP 7.250 2/1/2017 158,100 Total Utilities Total Long-Term Fixed Income (cost $100,873,754) Interest Maturity Shares Collateral Held for Securities Loaned (4.9%) Rate (+) Date Value 7,207,502 Thrivent Financial Securities Lending Trust 2.800% N/A $7,207,502 Total Collateral Held for Securities Loaned (cost $7,207,502) Shares or Principal Interest Maturity Amount Short-Term Investments (5.4%) Rate (+) Date Value $300,000 Federal National Mortgage Association  2.100% 12/10/2008 $298,542 7,591,264 Thrivent Money Market Fund 2.870 N/A 7,591,264 Total Short-Term Investments (cost $7,890,053) Total Investments (cost $174,546,822) 106.0% Other Assets and Liabilities, Net (6.0%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Diversified Income Plus Fund Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 78 December 2008 $8,743,511 $8,754,281 $10,770 10-Yr. U.S. Treasury Bond Futures (20) December 2008 (2,312,908) (2,292,500) 20,408 Russell 2000 Index Mini-Futures 4 December 2008 288,590 271,640 (16,950) S&P 500 Index Mini-Futures 14 December 2008 852,889 817,180 (35,709) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $99,514 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $15,095,532 of investments were earmarked as collateral to cover open financial futures contracts. In bankruptcy. « All or a portion of the security is insured or guaranteed. ¿ These securities are Equity-Linked Structured Securities. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $19,104,527 or 13.1% of total net assets.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Diversified Income Plus Fund owned as of September 30, 2008. Acquisition Security Date Cost Piper Jaffray Equipment Trust Securities 9/13/2006 $464,774 Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,113,249 Gross unrealized depreciation (21,614,140) Net unrealized appreciation (depreciation) ($19,500,891) Cost for federal income tax purposes $174,546,822 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 This page intentionally left blank. 20 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULE OF I NVESTMENTS September 30, 2008 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Swaps are valued using pricing sources approved by the Board of Trustees and the change in value, if any, is recorded as unrealized gains or losses. Mutual funds are valued at the net asset value at the close of each business day. For all Funds, other than Money Market Fund, short-term securities with maturities of 60 days or less are valued at amortized cost. Securities held by Money Market Fund are valued on the basis of amortized cost (which approximates market value), whereby a portfolio security is valued at its cost initially and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The market values of the securities held in Money Market Fund are determined once per week using prices supplied by the Funds independent pricing service. Money Market Fund and the Funds investment adviser follow procedures necessary to maintain a constant net asset value of $1.00 per share. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluate the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Trustees has authorized the investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Trustees. Additional information for the Funds policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Funds most recent annual or semiannual shareholder report. The following table is a summary of the inputs used, as of September 30, 2008, in valuing the Funds assets carried at fair value: Level 2  Other Significant Level 3  Significant Level 1  Quoted Prices Observable Inputs Unobservable Inputs Totals (Level 1,2,3) Investments Other Financial Investments Other Financial Investments Other Financial Investments Other Financial Fund in Securities Instruments* in Securities Instruments* in Securities Instruments* in Securities Instruments* Real Estate Securities $ 142,501,403 $ 110,526 $ 1,382,400 $  $  $  $ 143,883,803 $ 110,526 Equity Income Plus 27,831,346 (139,904) 635,936    28,467,282 (139,904) Diversified Income Plus 65,367,543 (21,481) 89,289,157  389,231  155,045,931 (21,481) Total Value $  $ $  $ $ 21 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULE OF I NVESTMENTS September 30, 2008 (unaudited) The following table is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Accrued Change in Transfers Value Discounts/ Realized Unrealized Net In and/or Value Fund December 31, 2007 Premiums Gain/(Loss) Gain/(Loss) Purchases/Sales Out of Level 3 September 30, 2008 nvestments in Securities Diversified Income Plus $ 5,725,434 $ 1,057 $ (128,875) $ (1,925,162) $ (695,998) $ (2,587,225) $ 389,231 Total Value $ $ *Other Financial Instruments include Futures, Forwards, Written Options and Swap agreements. INVESTMENTS IN AFFILIATES Affiliated issuers, as defined under the Investment Company Act of 1940, include those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of an issuer, or any affiliated mutual fund. A summary of transactions for the nine months ended September 30, 2008, in Money Market Fund, is as follows: Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value Period Ended December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 September 30, 2008 Real Estate Securities Fund $  $ 30,146,719 $ 26,764,470 3,382,249 $ 3,382,249 $ 72,929 Equity Income Plus Fund  9,935,610 6,136,694 3,798,916 3,798,916 43,238 Diversified Income Plus Fund 5,391,261 53,453,688 51,253,685 7,591,264 7,591,264 180,105 Total Value $ $ $ A summary of transactions for the nine months ended September 30, 2008, in Thrivent Financial Securities Lending Trust, is as follows: Gross Gross Balance of Value Purchases and Sales and Shares Held at Value Fund December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 Real Estate Securities $ 37,685,177 $ 199,386,771 $ 201,545,391 $35,526,557 $ 35,526,557 Diversified Income Plus 15,434,201 44,038,580 52,265,279 7,207,502 7,207,502 Total Value $ $ 22 Item 2. Controls and Procedures (a) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 19, 2008 THRIVENT MUTUAL FUNDS By: /s/ Russell W. Swansen Russell W. Swansen President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: November 19, 2008 By: /s/ Russell W. Swansen Russell W. Swansen President Date: November 19, 2008 By: /s/ Gerard V.
